Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election of Group II, claims 8-9 in the reply filed on 06/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4 and 16 of copending Application No. 16468626 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims require a heterophasic propylene copolymer having a MFR of at least 40 g/10min using the same measurement [clm 1] consisting of a propylene based matrix and 40 to 5 wt% of a dispersed ethylene-alpha-olefin copolymer [clm 3, 16] with an amount of ethylene used in the ethylene-alpha-olefin copolymer being 20-65wt% [clm 4, 16].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10240024. Although the claims at issue are not the patent claims disclose a heterophasic propylene copolymer comprising a matrix phase comprising propylene and a dispersed phase comprising an ethylene-alpha-olefin elastomer, wherein the heterophasic propylene copolymer has a melt flow index of at least 1 dg/min [clm 1] from 8 to 40 wt % of the dispersed phase [clm 2] and wherein the ethylene-alpha-olefin elastomer of the dispersed phase comprises from 40 to 65 wt % of ethylene [clm 2].

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 9-10 of U.S. Patent No. 9527989. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a heterophasic propylene copolymer comprising a matrix phase comprising propylene and a dispersed phase comprising an ethylene-alpha-olefin elastomer, wherein the heterophasic propylene copolymer has a melt flow index of 1 to 200 dg/min [clm 1, 9, 10] from 8 to 40 wt % of the dispersed phase [clm 1, 10] and wherein the ethylene-alpha-olefin elastomer of the dispersed phase comprises from 20 to 65 wt % of ethylene [clm 2, 10].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8-9 are indefinite because they depend from claim 1 and do not remedy this deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malm et al (US 20100016510 A1).
Malm discloses a heterophasic propylene copolymer [0013] having a MFR of 50 g/10min or more [0017] with a propylene homopolymer matrix [0014] and a dispersed ethylene-propylene copolymer [0015, 0029] having 45wt% or more of ethylene content [0028]. Malm discloses Inventive Examples 1-3 include anticipatory amounts of ethylene in the disperse phase [Table 1] and anticipatory values of MFR2 [Tables 1-2] wherein the MFR2 is measured at 2.16kg/230C [0027]. The room temperature (RT) impact strength is preferably in the range of 2.0 to 6.0 kJ/m2 [0117]. 
Malm discloses that the amount of ethylene-propylene copolymer dispersed phase is 15-30wt% of the heterophasic copolymer [0042]. The Inventive examples includes 15.1 and 15.7 wt% of the disperse phase [Table 1]. These values are close enough to the upper limit of the claims (less than 15wt%) that the ordinarily skilled artisan would have expected the polymers to prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.



Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herklots et al (US 20150232643 A1).
Herklots discloses a heterophasic propylene copolymer comprising a propylene based matrix and 5 to 40 wt% of a dispersed ethylene-alpha-olefin copolymer [abstract] with an MFR of the composition of 1 to 200 dg/min [0086, 0025] measured the same way as the claims [0017], wherein the ethylene in the ethylene-alpha-olefin copolymer is in the range of 20-65 wt %, for example in the range of 40 to 60 wt % based on the ethylene-alpha-olefin copolymer [0031]. Examples includes 9.9 kJ/m2 impact strength of unfilled composition [Table 5] wherein the impact strength is measured the same way as in the claims [0017].
The ranges for ethylene content, dispersed phase content, and MFR each encompass the corresponding claimed ranges thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
	Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to ., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 20120302701 A1).
Martin discloses propylene impact copolymer (ICPs), i.e. heterophasic propylene copolymers, with a PP matrix phase and 5 to 40wt% of a dispersed copolymer phase [abstract, 0024] wherein the dispersed phase is an ethylene-alpha-olefin copolymer with at least 50wt% of ethylene [0025]. The ICPs may be cracked, i.e. visbroken, with peroxides to raise the MFR of the 90 or 100 g/10min [0033] wherein the MFR is measured at 230C, 2.16 kg [0012]. 
The ranges for ethylene content, dispersed phase content, and MFR each encompass the corresponding claimed ranges thereof. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 20120302701 A1) with evidence provided by Malm et al (US 20100016510 A1) and Herklots et al (US 20150232643 A1).
Martin does not explicitly disclose impact strength according to the claim 9.
the impact strength at room temperature would be expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766